Name: Commission Regulation (EC) No 588/98 of 13 March 1998 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 14. 3. 98L 77/24 COMMISSION REGULATION (EC) No 588/98 of 13 March 1998 altering the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 13 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 564/98 (3); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 564/98 to the informa- tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto; Whereas possibilities exist for a quantity of 100 000 tonnes of maize to be exported to certain destinations under invitations to tender issued by the World Food Programme; whereas the procedure laid down in Article 7 (4) of Commission Regulation (EC) No 1162/95 (4), as last amended by Regulation (EC) No 444/98 (5), should be used; whereas account should be taken of this when the refunds are fixed; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6), as last amended by Regulation (EC) No 150/95 (7), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States currencies; whereas detailed rules on the application and determina- tion of these conversions were set by Commission Regu- lation (EEC) No 1068/93 (8), as last amended by Regula- tion (EC) No 1482/96 (9), HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 564/98 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 14 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (6) OJ L 387, 31. 12. 1992, p. 1. (3) OJ L 76, 13. 3. 1998, p. 12. (7) OJ L 22, 31. 1. 1995, p. 1. (4) OJ L 117, 24. 5. 1995, p. 2. (8) OJ L 108, 1. 5. 1993, p. 106. (5) OJ L 56, 26. 2. 1998, p. 12. (9) OJ L 188, 27. 7. 1996, p. 22. EN Official Journal of the European Communities14. 3. 98 L 77/25 (ECU / tonne) Product code Destination (1) Amount of refund (ECU / tonne) Product code Destination (1) Amount of refund ANNEX to the Commission Regulation of 13 March 1998 altering the export refunds on cereals and on wheat or rye flour, groats and meal 1001 10 00 9200 Ã¯ £ § Ã¯ £ § 1001 10 00 9400 Ã¯ £ § Ã¯ £ § 1001 90 91 9000 Ã¯ £ § Ã¯ £ § 1001 90 99 9000 03 5,00 02 0 1002 00 00 9000 03 25,00 02 35,00 1003 00 10 9000 Ã¯ £ § Ã¯ £ § 1003 00 90 9000 03 21,00 02 0 1004 00 00 9200 Ã¯ £ § Ã¯ £ § 1004 00 00 9400 Ã¯ £ § Ã¯ £ § 1005 10 90 9000 Ã¯ £ § Ã¯ £ § 1005 90 00 9000 04 23,00 (3) 03 13,00 02 Ã¯ £ § 1007 00 90 9000 Ã¯ £ § Ã¯ £ § 1008 20 00 9000 Ã¯ £ § Ã¯ £ § 1101 00 11 9000 Ã¯ £ § Ã¯ £ § 1101 00 15 9100 01 18,00 1101 00 15 9130 01 17,00 1101 00 15 9150 01 15,50 1101 00 15 9170 01 14,50 1101 00 15 9180 01 13,50 1101 00 15 9190 Ã¯ £ § Ã¯ £ § 1101 00 90 9000 Ã¯ £ § Ã¯ £ § 1102 10 00 9500 01 47,50 1102 10 00 9700 Ã¯ £ § Ã¯ £ § 1102 10 00 9900 Ã¯ £ § Ã¯ £ § 1103 11 10 9200 Ã¯ £ § Ã¯ £ § (2) 1103 11 10 9400 Ã¯ £ § Ã¯ £ § (2) 1103 11 10 9900 Ã¯ £ § Ã¯ £ § 1103 11 90 9200 01 0 (2) 1103 11 90 9800 Ã¯ £ § Ã¯ £ § (1) The destinations are identified as follows: 01 All third countries, 02 Other third countries, 03 Switzerland, Liechtenstein, 04 Tanzania, Burundi, Republic of Congo (Brazzaville), Democratic Republic of Congo. (2) No refund is granted when this product contains compressed meal. (3) Refund fixed under the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1162/95 in respect of a quantity of 100 000 tonnes of maize to be exported to Tanzania, Burundi, the Republic of Congo (Brazzaville) and the Democratic Republic of Congo, under invitations to tender issued by the World Food Programme. NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ L 214, 30. 7. 1992, p. 20).